Case 3:21-cv-01176-K-BN Document 23 Filed 08/10/21                              Page 1 of 2 PageID 142



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



JOHN T. LAMONT, et al.
Plaintiff
v.                                                             3:21-cv-1176-K-BN
                                                               Civil Action No.
DEAN ASSAF a/k/a DA TALK, et al.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
and subject to his Motion to Dismiss (Doc. No. 19), Defendant Ethan Van Sciver



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None / Not Applicable




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

 Plaintiffs: Preston Poulter and John T. Lamont;
 The Fein Law Firm, P.C. (per Plaintiffs' Certificate of Interested Parties);
 Defendants: Dean Assaf a/k/a DA Talk, Victoria C. Kundert a/k/a VikkiVerse, and Ethan Van
 Sciver
             Case 3:21-cv-01176-K-BN Document 23 Filed 08/10/21                          Page 2 of 2 PageID 143



                                                              Date:                August 10, 2021
                                                              Signature:           /s/ Thomas J. Adair
                                                              Print Name:
                                                                                   Thomas J. Adair
                                                              Bar Number:          Texas Bar No. 24047753
                                                              Address:             1001 14th Street, Suite 112
                                                              City, State, Zip:    Plano, Texas 75074
                                                              Telephone:           (512) 431-2736
                                                              Fax:                 (972) 439-9018
                                                              E-Mail:              tom@adairlaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
